Mr. Chief Justice Sharkey
delivered the opinion of the court.
The first ground of defence must rest upon the true construction of the will, and the manifest intention of the testator must govern in giving that construction. There is nothing in the will which shows that the testator intended to give the legacies only on the happening of a contingency. The direction was confined to the possession, and not to the right of property. It was a mere direction to the executors that the property should be kept together for a certain time, previous to division. It is distinguishable from those cases of contingent legacies, which are to take effect only on the happening of the contingency. If he had left, so much to his daughter on her coming of age, she could have had no right until she was of age, but a fair construction of the will gives a vested legacy to be divided in futuro. . The testator professed in the outset to dispose of his property, but as his child was then young, prudential considerations may have moved him to direct that it should be kept together until she became of age. It was no doubt the testator’s wish that his wife and daughter should remain together until the daughter should marry, and that object was most likely to be accomplished by directing that the property should be kept together. It is to be presumed that the testator *313did intend to make an immediate disposition of his property, and that none of it should lie dormant, and that nothing was to be postponed except the division. The case of Roberts’ Executor v. Brinker, 4 Dana’s Rep. 570, is an authority in point. The case was very similar to this: the executors were directed to retain a portion of the estate until certain children became of age or married, and then to give it to them; and that was held to be a vested legacy. The court said, that a slight circumstance would be sufficient to show that a legacy was intended to be vested and not contingent. It was evidently the general intent of the testator to give an immediate interest in his property to his wife and daughter, and that intent being more important than a particular intent must prevail. 4 Kent’s Comm. 534, note. Hence, we conclude that the wife had a vested legacy in the property, and that her second husband James, acquired a right to it by marriage.
But, it is said, that he never reduced the property to possession, and, therefore, that it survived to the wife and passed to her third husband Scott, on the marriage. It is charged in the bill, and admitted by the answer, that James took possession of the property on his marriage with Mrs. Pressler, and continued in possession until his death, and it is agreed between the counsel, by written agreement filed, that James claimed the property of his wife in his own right by virtue of the marriage. This was undoubtedly the highest act of ownership, and a sufficient possession to consummate his right. It was all that he could have done, because by the will the property was to be kept together and not divided until the daughter became of age' or married. He was not, therefore, chargeable with laches, and although he was administrator, after the letters of the executor were revoked, yet his election to take in the capacity of legatee was fully shown; and even if such election had been clearly implied it would seem to be sufficient./ Clearly it is sufficient when expressed and acted on. Wallace et ux. v. Talliaferro et ux., 2 Call, 376. The complainants, therefore, inherited from their father two-thirds of their mother’s half of Pressler’s property, which was equal to two-sixths or-one third of the whole.
The chancellor having so decreed, his decree must be affirmed.